      Case: 4:20-cv-00794-JG Doc #: 58 Filed: 05/08/20 1 of 15. PageID #: 749



                          UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 CRAIG WILSON, et al.                                )   CASE NO.: 4:20CV794
                                                     )
                                                     )
                Petitioners,                         )   JUDGE JAMES S. GWIN
                                                     )
        v.                                           )
                                                     )
 MARK WILLIAMS, Warden of Elkton                     )   RESPONDENTS’ OPPOSITION TO
 Federal Correctional Institution, et al.,           )   PETITIONERS’ EMERGENCY MOTION
                                                     )   FOR ENFORCEMENT OF
                Respondents.                         )   PRELIMINARY INJUNCTION
                                                     )
                                                     )
                                                     )

                                        INTRODUCTION

       Now come Respondents Mark Williams, Warden of Elkton Federal Correctional

Institution and Michael Carvajal, Director of Federal Bureau of Prisons, in their official

capacities (“Respondents”), and hereby respectfully oppose Petitioners’ Emergency Motion for

Enforcement of Preliminary Injunction. With no evidentiary support, Petitioners claim BOP has

“done little or nothing to stem the tide,” while accusing Respondents of “turn[ing] to a mixture

of stalling tactics and outright definance.” (ECF No. 51 PageID #693-94.) Though sensational,

these accusations are simply not true. On the contrary, BOP continues to work relentlessly to

protect Elkton’s inmates, prison staff, and the public, and to comply with the Court’s rulings

under these unprecedented and challenging circumstances.

                                    LAW AND ARGUMENT

I.     EFFORTS AT ELKTON TO CONTAIN THE COVID-19 OUTBREAK

       Despite Petitioners’ unfounded claims to the contrary, the Health Services staff at Elkton

has “worked tirelessly to ensure that every inmate is safe from the effects of this pandemic.”


                                                 1
      Case: 4:20-cv-00794-JG Doc #: 58 Filed: 05/08/20 2 of 15. PageID #: 750



(Supplemental Declaration of Sarah Dess (“Supp. Dees Decl.”), attached hereto as Exhibit A, at

¶ 83.) The staff are working 12 hour shifts so that the inmates have 24-hour on-site medical

coverage. (Id.) Even before Petitioners brought this lawsuit, staff identified inmates who were

at greater risk for COVID-19 complications. (Id. at ¶¶ 32, 85.) These inmates were carefully

monitored for symptoms related to COVID-19. (Id. at ¶ 33.) Despite staff members being at risk

and many of them getting sick themselves, “[c]are for the inmates has not declined during this

pandemic.” (Id. at ¶ 85.)

       Along with ongoing reviews by DOJ and BOP executive staff, a number of independent

“public health officials have monitored the medical situation at FCI Elkton.” (Id. at ¶ 79.) This

included the Ohio Department of Health, the Columbiana County Health Department, and local

hospitals. (Id. at ¶¶ 80-82.) Comparing Elkton to nursing homes that house people in similar

proximity, health officials have found that Elkton has been more successful at stopping the

spread of COVID-19. (Id. at ¶ 80.) These health officials were impressed with the planning

done at Elkton in response to the pandemic. (Id. at ¶ 81.)

       The effectiveness of these ongoing efforts is evidenced by the fact that several (and

perhaps many) subclass members want to be excluded from this action so they can remain at

Elkton. For example, one inmate reported that he is “healthy even during this pandemic” and is

“safe and secure at [Elkton]….” (J.S. Letter “Emergency Motion to Be Excluded from Any

Subclass in this Suit,” attached hereto as Exhibit B; see also, J.B. Letter “Emergency Motion to

Withdraw,” Ex. B (letter motion from an inmate who wants to withdraw from subclass and stay

at Elkton).) Another subclass member wrote to the Court to advise that he does not wish to be

transferred out of FCI Elkton. (ECF No. 52, PageID # 705.)

       Moreover, Elkton is now in position to begin mass testing of inmates and staff.



                                                2
        Case: 4:20-cv-00794-JG Doc #: 58 Filed: 05/08/20 3 of 15. PageID #: 751



Specifically, Elkton has contracted with Quest Diagnostics to test for COVID-19 with a turn-

around time of between 24-48 hours. (Supp. Dees Decl. ¶ 46.) On May 7, 2020, Quest provided

Elkton with 400 test swabs and BOP anticipates an additional 150-200 tests each day after that.

(Id.) While the logistics of mass testing are still being finalized, it should only be limited by how

often Quest can pick up the tests. (Id.) Elkton also has received an Abbott rapid testing

machine, 250 test cassettes, and anticipates an additional 432 test cassettes being delivered

within the week. (Id. at ¶ 44.)

         Importantly, the data shows that these efforts have been effective in containing COVID-

19. (Supp. Dees Decl. at ¶ 66, attachment A.) As the chart below illustrates, the number of

inmates being hospitalized per day has dropped substantially; only one inmate has been sent to

the hospital for COVID-19 since April 17, 2020:


                      Inmates sent to Local Hospital for COVID-19
   10
    9
    8
    7
    6
    5
    4
    3
    2
    1
    0




         Similarly, the numbers of hospitalized and intubated inmates are both trending down:




                                                 3
                                                                                                                                                                  0
                                                                                                                                                                  1
                                                                                                                                                                  2
                                                                                                                                                                  3
                                                                                                                                                                  4
                                                                                                                                                                  5
                                                                                                                                                                  6
                                                                                                                                                                  7
                                                                                                                                                                  8
                                                                                                                                                                  9
                                                                                                                                                                 10
                                                                                                                                                                 11
                                                                                                                                                                 12
                                                                                                                                                                 13
                                                                                                                                                                 14
                                                                                                                                                                 15
                                                                                                                                                                 16
                                                                                                                                                                 17
                                                                                                                                                                 18
                                                                                                                                                                 19
                                                                                                                                                                 20
                                                                                                                                                                                                                                                                     0
                                                                                                                                                                                                                                                                         5
                                                                                                                                                                                                                                                                             10
                                                                                                                                                                                                                                                                                  15
                                                                                                                                                                                                                                                                                       20
                                                                                                                                                                                                                                                                                            25
                                                                                                                                                                                                                                                                                                 30
                                                                                                                                                                                                                                                                                                      35
                                                                                                                                                                                                                                                                                                           40
                                                                                                                                                                                                                                                                                                                45
                                                                                                                                                                                                                                                                                                                     50
                                                                                                                                                      4/1/2020
                                                                                                                                                      4/2/2020
                                                                                                                                                                                                                                                         3/26/2020




                                                                                                                                                                 6 6
                                                                                                                                                      4/3/2020                                                                                           3/27/2020




                                                                                                                                                                   7
                                                                                                                                                      4/4/2020                                                                                           3/28/2020




                                                                                                                                                                                     9
                                                                                                                                                      4/5/2020                                                                                           3/29/2020
                                                                                                                                                      4/6/2020                                                                                           3/30/2020
                                                                                                                                                                                                                                                         3/31/2020
                                                                                                                                                      4/7/2020




                                                                                                                                                                                                            12 12
                                                                                                                                                                                                                                                          4/1/2020
                                                                                                                                                      4/8/2020                                                                                            4/2/2020
                                                                                                                                                      4/9/2020                                                                                            4/3/2020




                                                                                                                                                                                                                    14 14
                                                                                                                                                     4/10/2020                                                                                            4/4/2020
                                                                                                                                                                                                                                                          4/5/2020
                                                                                                                                                     4/11/2020                                                                                            4/6/2020
                                                                                                                                                     4/12/2020                                                                                            4/7/2020




                                                                                                                                                                                                                                17 17 17
                                                                                                                                                     4/13/2020                                                                                            4/8/2020




                                                                                                                                                                                                                                      18
                                                                                                                                                     4/14/2020                                                                                            4/9/2020




                                                                                                                                                                                                                                17
                                                                                                                                                                                                                                                         4/10/2020
                                                                                                                                                     4/15/2020                                                                                           4/11/2020
                                                                                                                                                     4/16/2020                                                                                           4/12/2020




                                                                                                                                                                                                                            16 16
                                                                                                                                                     4/17/2020                                                                                           4/13/2020
                                                                                                                                                     4/18/2020                                                                                           4/14/2020




                                                                                                                                                                                                                                17 17
                                                                                                                                                                                                                                                         4/15/2020
                                                                                                                                                     4/19/2020                                                                                           4/16/2020




4
                                                                                                                                                     4/20/2020                                                                                           4/17/2020




                                                                                                                                                                                                                    14 14
                                                                                                                                                                                                                                           Intubations
                                                                                                                                                     4/21/2020                                                                                           4/18/2020




                                                                                                                                                                                                            12
                                                                                                                                                                                                                                                         4/19/2020
                                                                                                                                                     4/22/2020




                                                                                                                                                                                                       11
                                                                                                                                                                                                                                                         4/20/2020




    has remained nearly unchanged for more than two weeks:
                                                                                                                                                     4/23/2020                                                                                           4/21/2020
                                                                                                                                                     4/24/2020                                                                                           4/22/2020
                                                                                                                                                                                                                                                                                                                          Inmates at Local Hospital




                                                                                                                                                     4/25/2020                                                                                           4/23/2020
                                                                                                                                                                                                                                                         4/24/2020
                                                                                                                                                     4/26/2020                                                                                           4/25/2020
                                                                                                                                                     4/27/2020




                                                                                                                                                                                           10 10 10 10 10
                                                                                                                                                                                                                                                         4/26/2020
                                                                                                                                                     4/28/2020                                                                                           4/27/2020
                                                                                                                                                     4/29/2020                                                                                           4/28/2020
                                                                                                                                                                                                                                                         4/29/2020
                                                                                                                                                     4/30/2020                                                                                           4/30/2020
                                                                                                                                                      5/1/2020                                                                                            5/1/2020
                                                                                                                                                      5/2/2020                                                                                            5/2/2020
                                                                                                                                                      5/3/2020                                                                                            5/3/2020
                                                                                                                                                                                                                                                          5/4/2020
                                                                                                                                                      5/4/2020                                                                                            5/5/2020
                                                                                                                                                      5/5/2020                                                                                            5/6/2020
                                                                                                                                                                       8 8 8 8 8 8 8 8 8


                                                                                                                                                      5/6/2020                                                                                            5/7/2020
                                                                                                                                                                                                                                                                                                                                                      Case: 4:20-cv-00794-JG Doc #: 58 Filed: 05/08/20 4 of 15. PageID #: 752




                                                                                                                                                      5/7/2020
                                                                                                                                                                   77




                                                             Additionally, the total number of staff members who have tested positive for COVID-19
                                                                                                                                                                                                                                                                                                                                                                                                                     0
                                                                                                                                                                                                                                                                                                                                                                                                                     5
                                                                                                                                                                                                                                                                                                                                                                                                                    10
                                                                                                                                                                                                                                                                                                                                                                                                                    15
                                                                                                                                                                                                                                                                                                                                                                                                                    20
                                                                                                                                                                                                                                                                                                                                                                                                                    25
                                                                                                                                                                                                                                                                                                                                                                                                                    30
                                                                                                                                                                                                                                                                                                                                                                                                                    35
                                                                                                                                                                                                                                                                                                                                                                                                                    40
                                                                                                                                                                                                                                                                                                                                                                                                                    45
                                                                                                                                                                                                                                                                                                                                                                                                                    50
                                                                                                                                                                                                                                                                                                                                                                                                                    55




                                                                                                                                                                                                                                           0
                                                                                                                                                                                                                                           5
                                                                                                                                                                                                                                          10
                                                                                                                                                                                                                                          15
                                                                                                                                                                                                                                          20
                                                                                                                                                                                                                                          25
                                                                                                                                                                                                                                          30
                                                                                                                                                                                                                                          35
                                                                                                                                                                                                                                          40
                                                                                                                                                                                                                                          45
                                                                                                                                                                                                                                          50
                                                                                                                                                                                                                                          55
                                                                                                                                                                                                                                          60
                                                                                                                                                                                                                                                                                                                                                                                                         4/1/2020
                                                                                                                                                                                                                               4/1/2020
                                                                                                                                                                                                                                                                                                                                                                                                         4/2/2020
                                                                                                                                                                                                                               4/2/2020
                                                                                                                                                                                                                                                                                                                                                                                                         4/3/2020
                                                                                                                                                                                                                               4/3/2020
                                                                                                                                                                                                                                                                                                                                                                                                         4/4/2020
                                                                                                                                                                                                                               4/4/2020
                                                                                                                                                                                                                               4/5/2020                                                                                                                                                                  4/5/2020
                                                                                                                                                                                                                               4/6/2020                                                                                                                                                                  4/6/2020
                                                                                                                                                                                                                               4/7/2020                                                                                                                                                                  4/7/2020
                                                                                                                                                                                                                               4/8/2020                                                                                                                                                                  4/8/2020
                                                                                                                                                                                                                               4/9/2020                                                                                                                                                                  4/9/2020




                                                                                                                                                                                         (Id. at ¶ 66, attachment A.)
                                                                                                                                                                                                                              4/10/2020                                                                                                                                                                 4/10/2020
                                                                                                                                                                                                                              4/11/2020                                                                                                                                                                 4/11/2020
                                                                                                                                                                                                                              4/12/2020                                                                                                                                                                 4/12/2020
                                                                                                                                                                                                                              4/13/2020                                                                                                                                                                 4/13/2020
                                                                                                                                                                                                                              4/14/2020                                                                                                                                                                 4/14/2020
                                                                                                                                                                                                                              4/15/2020                                                                                                                                                                 4/15/2020




                                                                                                                                                                                                                                                                  more than 0.5% of the inmate population:
                                                                                                                                                                                                                              4/16/2020                                                                                                                                                                 4/16/2020
                                                                                                                                                                                                                              4/17/2020                                                                                                                                                                 4/17/2020
                                                                                                                                                                                                                                                                                                                                                                                                        4/18/2020




                                                                                                                                                                                                                        FCI
                                                                                                                                                                                                                              4/18/2020




5
                                                                                                                                                                                                                              4/19/2020                                                                                                                                                                 4/19/2020
                                                                                                                                                                                                                              4/20/2020                                                                                                                                                                 4/20/2020
                                                                                                                                                                                                                              4/21/2020                                                                                                                                                                 4/21/2020




                                                                                                                                                                                                                        FSL
                                                                                                                                                                                                                                                                                                                                                                                                        4/22/2020



                                                                                                                                                                                                                                               Inmate Isolation
                                                                                                                                                                                                                              4/22/2020
                                                                                                                                                                                                                              4/23/2020                                                                                                                                                                 4/23/2020
                                                                                                                                                                                                                              4/24/2020                                                                                                                                                                 4/24/2020
                                                                                                                                                                                                                              4/25/2020                                                                                                                                                                 4/25/2020
                                                                                                                                                                                                                              4/26/2020                                                                                                                                                                 4/26/2020
                                                                                                                                                                                                                                                                                                                                                                                                        4/27/2020
                                                                                                                                                                                                                                                                                                                                                                                                                         Staff Confirmed Positive COVID-19




                                                                                                                                                                                                                              4/27/2020
                                                                                                                                                                                                                              4/28/2020                                                                                                                                                                 4/28/2020
                                                                                                                                                                                                                              4/29/2020                                                                                                                                                                 4/29/2020
                                                                                                                                                                                                                              4/30/2020                                                                                                                                                                 4/30/2020
                                                                                                                                                                                                                               5/1/2020                                                                                                                                                                  5/1/2020
                                                                                                                                                                                                                               5/2/2020                                                                                                                                                                  5/2/2020
                                                                                                                                                                                                                               5/3/2020                                                                                                                                                                  5/3/2020
                                                                                                                                                                                                                               5/4/2020                                                                                                                                                                  5/4/2020
                                                                                                                                                                                                                               5/5/2020                                                                                                                                                                  5/5/2020
                                                                                                                                                                                                                                                                                                                                                                                                                                                             Case: 4:20-cv-00794-JG Doc #: 58 Filed: 05/08/20 5 of 15. PageID #: 753




                                                                                                                                                                                                                               5/6/2020                                                                                                                                                                  5/6/2020




    and the nation as a whole. The novel coronavirus hs had severe consequences, but the Elkton
                                                                                                  This is not to minimize the gravit of the COVID-19 pandemic that has affected Elkton
                                                                                                                                                                                                                               5/7/2020                                                                                                                                                                  5/7/2020
                                                                                                                                                                                                                                                                                                             Finally, though it has fluctuated, the number of inmates in isolation has never exceeded
      Case: 4:20-cv-00794-JG Doc #: 58 Filed: 05/08/20 6 of 15. PageID #: 754



staff and the BOP as a whole has worked diligently to minimize those consequences. And the

current evidence and data above suggests that they are succeeding.

II.    BOP HAS EVALUATED ALL MEDICALLY VULNERABLE INMATES

       A.      Home Confinement

       In compliance with the Court’s Order, BOP has evaluated every inmate on the subclass list

for eligibility for home confinement. Generally, BOP may place a prisoner in home confinement

only for the shorter of 10 percent of the term of imprisonment or 6 months. 18 U.S.C. § 3624(c)(2).

Under the Coronavirus Aid, Relief, and Economic Security Act (“CARES Act”), signed into law

on March 27, 2020, however, “if the Attorney General finds that emergency conditions will

materially affect the functioning of the BOP, the Director of the Bureau may lengthen the

maximum amount of time for which the Director is authorized to place a prisoner in home

confinement.” Pub. L. No. 116-136, 516 § 12003(b)(2), 134 Stat. 281 (2020). On April 3, 2020,

the Attorney General made that finding and authorized the BOP Director to immediately maximize

appropriate transfers to home confinement of all appropriate inmates held at Elkton. (Cole Decl.

ECF 10-2 PageID # 192 at ¶ 18.)

Contrary to Petitioners’ arguments, the factors for eligibility for home confinement are clearly set

forth in the regulations and the guidance issued by the Attorney General. Pursuant to BOP

Program Statement 7320.01, Home Confinement, Sec. 12, an inmate is eligible for home

confinement only if the inmate: (1) has no public safety factors; (2) had excellent institutional

adjustment; (3) has a stable residence with a supportive family; (4) has confirmed employment (if

employable); and (5) has little or no need for the services of a CCC. Further, under the Attorney

General’s guidance, BOP must consider the totality of the circumstances for each individual

inmate, the statutory requirements for home confinement, and a number of discretionary factors.



                                                 6
      Case: 4:20-cv-00794-JG Doc #: 58 Filed: 05/08/20 7 of 15. PageID #: 755



(Attorney General Memorandum, dated March 23, 2020, ECF No. 10-3 PageID # 195.) Some

offenses, such as sex offenses, will render an inmate ineligible for home confinement. (Id.)

       The specific criteria that an inmate should meet to be eligible for home confinement are:

(1) primary or prior offense is not violent; (2) primary or prior offense is not a sex offense; (3)

primary or prior offense is not terrorism; (4) no detainer; (5) Mental Health Care Level is less than

CARE- MH 4; (6) PATTERN risk score is Minimum (R- MIN); (7) no incident reports in the past

12 months (regardless of severity level); (8) U. S . citizen; and (9) a viable release plan. (Bureau

of Prisons’ Guidance, ECF No. 10-3 PageID # 200-201.)

       Even before the Court issued its preliminary injunction, BOP had begun evaluating the

eligibility for home confinement of all inmates throughout the United States. BOP assigned

additional staff to assist in the reviews for the inmates at Elkton. As of May 5, 2020, BOP

completed these the eligibility for home confinement of all of the subclass members on the list.

Five inmates are pending community placement. The remaining inmates identified on the list are

not eligible for home confinement, in part because many are sex offenders who the Attorney

General has deemed ineligible for home confinement. Respondents have complied fully with this

aspect of the Court’s Order.

       B.      Compassionate Release

       Petitioners also accuse Respondents of failing to evaluate subclass members for

“Compassionate Release.” This is incorrect. As an initial matter, an inmate’s federal sentence can

only be ordered reduced by the inmate’s sentencing judge. The authority to grant “Compassionate

Release” derives from 18 U.S.C. § 4205(g) and 18 U.S.C. § 3582(c)(1)(A). The First Step Act,

codified at 18 U.S.C. § 3582, and the applicable regulations, 28 C.F.R § 571.61, specify that an

inmate may file a Motion for Reduction of Sentence directly with the sentencing court after



                                                 7
      Case: 4:20-cv-00794-JG Doc #: 58 Filed: 05/08/20 8 of 15. PageID #: 756



exhausting administrative remedies, or 30 days from the date the Warden receives such a request

from the inmate, whichever is earlier. The sentencing court decides whether to grant such a motion.

       The process of applying for Compassionate Release is outlined in the U.S. Dep’t of Justice

Fed. Bureau of Prisons, Compassionate Release/Reduction In Sentence Procedures for

Implementation of 18 U.S.C. §§ 3582 and 4205(g), Program Statement 5050.50 (Jan. 17, 2019),

http://www.bop.gov/policy/progstat/5050_050_EN.pdf.        Generally, the process begins with a

request by the inmate to the Warden accompanied by the necessary information. Upon receiving

an application, BOP must consider: (1) nature and circumstances of the inmate’s offense; (2)

criminal history; (3) comments from victims; (4) unresolved detainers; (5) supervised release

violations; (6) institutional adjustment; (7) disciplinary infractions; (8) personal history derived

from the PSR; (9) length of sentence and amount of time served; (10) inmate’s current age; (11)

imate’s age at the time of offense and sentencing; (12) inmate’s release plans (employment,

medical, financial); and (13) whether release would minimize the severity of the offense. BOP

Program Statement 5050.50, Sec. 7. Under BOP regulations, these factors are neither exclusive

nor weighted. Id. Rather, BOP considers these factors and any other relevant information to

determine whether the inmate’s release would pose a danger to the safety of any other person or

the community. Id.

         To date, 243 subclass members have filed requests for compassionate release with the

Warden. All 243 applications have been evaluated and decided by BOP. However, it is ultimately

up to the sentencing judge to determine whether to grant compassionate release. For the remaining

subclass members, while they have not submitted requests and therefore Elkton lacks information

to complete an assessment, Elkton nevertheless evaluated their potential eligibility as well. Six

subclass members who have not applied for compassionate release may qualify, and BOP is further



                                                 8
        Case: 4:20-cv-00794-JG Doc #: 58 Filed: 05/08/20 9 of 15. PageID #: 757



reviewing those inmates and asking them for additional necessary information such as a release

plan.    The remaining subclass members do not appear to be appropriate candidates for

Compassionate Release under the applicable factors.

         It should be noted, contrary to Petitioners’ suggestion that exhaustion may not be

required for Compassionate Release (ECF No. 51 at 6 n.5), the majority of courts that have

considered whether a district court may waive the exhaustion and 30-day requirements of the

First Step Act, 18 U.S.C. § 3582(c)(1)(a) and the BOP’s regulatory provision, 28 C.F.R. §

571.61, due to the exigent circumstances presented by COVID-19, have held that the exhaustion

requirements are mandatory. E.g. United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020)

(finding exhaustion requirement in § 3582 mandatory); United States v. Smith, No. 4:15-cr-19,

2020 WL 2063417, at *3 (N.D. Ohio Apr. 29, 2020) (“the Court will not read an exception into §

3582(c)(1) which does not exist, and Smith’s motions are denied for failure to exhaust his

administrative remedies”); United States v. Alam, No. 15-20351, 2020 WL 1703881, at *2 (E.D.

Mich. Apr. 8, 2020) (collecting cases). The only court of appeals that has addressed this issue so

far is the Third Circuit which held that an inmate’s failure to wait the requisite 30-day period

before seeking a compassionate release from the district court “present[ed] a glaring roadblock

foreclosing compassionate release[.]” Raia, 954 F.3d at 597.

         C.     Furloughs

         The BOP has the authority to temporarily release from custody (i.e. “furlough”) an

inmate pursuant to 18 U.S.C. § 3622 and BOP Program Statement 5280.09, Inmate Furloughs.

That statute requires any furlough to be “consistent with the purpose for which the sentence was

imposed” and may only be granted for an authorized purpose. 18 U.S.C. § 3622. As relevant

here, the regulations permit BOP to grant emergency furloughs to allow an inmate to address a



                                                  9
       Case: 4:20-cv-00794-JG Doc #: 58 Filed: 05/08/20 10 of 15. PageID #: 758



family crisis or other urgent situation. 28 C.F.R. § 570.32(b)(1). Effective April 16, 2020, BOP

issued guidance that the COVID-19 pandemic “is considered an urgent situation that may

warrant an emergency furlough….” (ECF No. 10-3 PageID # 200.) However, inmates are

generally ineligible for furlough if: (1) convicted of a serious crime against a person; (2) their

presence in the community could attract undue public attention, create unusual concern, or

diminish the seriousness of the offense; or (3) granted a furlough in the past 90 days. 28 C.F.R.

§ 570.36(b). Further, BOP guidance provides that furloughs are to be considered for inmates

who are within 12 months of projected release or who have received home confinement with a

projected release date exceeding one year. (ECF No. 10-3 PageID # 200.) BOP staff have

examined the subclass members eleigibility for furlough under these authorities on several

occasions.. In short, none satisfy the criteria for furlough eligibility

        D.     No Other Basis for Release or Transfer Exists that Elkton Has Not Considered

        In their Motion, Petitioners accuse Respondents of failing “to identify any other

mechanism for release or transfer,” but fail to identify any mechanism that Respondents failed to

consider. In reality, no other legal mechanism exists for the release or transfer of prisoners other

than those that already considered.

III.    TRANSFER OF SUBCLASS MEMBERS

        Petitioners complain that Respondents failed to describe any action regarding the transfer

of prisoners. (Mot. to Enforce, ECF No. 51 PageID # 699.) While not specifically addressed in

the status report, as described below, BOP has began the process of investigating and planning

for possible transfers of inmates.

        A.     Procedure for Designation of Place of Imprisonment

        Pursuant to 18 U.S.C. § 3621(b), BOP is required to designate the place of a prisoner’s



                                                  10
      Case: 4:20-cv-00794-JG Doc #: 58 Filed: 05/08/20 11 of 15. PageID #: 759



imprisonment. Once an inmate has been transferred to BOP after sentencing, BOP considers the

following primary factors when making a designation decision: (1) the level of security and

supervision the inmate requires; (2) the level of security and staff supervision the institution is

able to provide; and (3) the inmate’s program needs. (Declaration of Sukenna W. Stokes

(“Stokes Decl.”), attached as Exhbit C, at ¶ 13, see also, attachment A, PS 5100.08 at page 1.)

BOP alos considers additional factors including, but not limited to:

          The inmate’s release residence;
          The level of overcrowding at an institution;
          Any security, location or program recommendation made by the sentencing
           court;
          Any Central Inmate Monitoring issues (see Program Statement Central
           Inmate Monitoring Program);
          Any additional security measures to ensure the protection of
           victims/witnesses and the public in general; and,
          Any other factor(s) which may involve the inmate’s confinement; the
           protection of society; and/or the safe and orderly management of a BOP
           facility.

(Id. at ¶ 14, see also, attachment A, PS 5100.08 at Chapter 1, pages 1-2.)

        The designation process involves two parts. (Id. at ¶ 15.) First, BOP classifies the

inmate according to a security level (minimum, low, medium or high) and assigns the inmate a

custody level (community, out, in, or maximum). (Id.) Second, BOP designates the inmate to a

particular facility commensurate with their security level and custody level and the identified

factors. (Id. at ¶ 15.)

        Under some circumstances, the BOP may transfer an inmate to a different institution

following initial designation which is referred to as redesignation. (Id. at ¶ 23.) Reasons for

requesting redesignation include, but are not limited to disciplinary or closer supervision reasons,

institution classification reasons, institution adjustment reasons, medical/psychological reasons,

programming or training reasons, or because an inmate is nearing release. (Id., see also,


                                                 11
     Case: 4:20-cv-00794-JG Doc #: 58 Filed: 05/08/20 12 of 15. PageID #: 760



Attachment A, PS 5100.08 at Chapter 7, pages 1-12.)

       B.      Efforts to Transfer Subclass Members

       In compliance with the Court’s April 22, 2020, Order in this matter, the Northeast

Regional Correctional Programs Department has been reviewing BOP records concerning

available bed space at institutions located throughout the Northeast Region, as well as

nationwide. (Stokes Decl. at ¶ 26.) This review has focused on determining whether sufficient

and available space exists to transfer and house for an extended period of time those identified

inmates deemed inappropriate or otherwise ineligible for release via compassionate release or

reduction in sentence, furlough, home confinement, parole, or community supervision. (Id.) The

review has considered the capability of affording these inmates appropriate measures, such as

testing, single-cell placement, and social distancing opportunities, as well as the BOP’s

suspension of inmate internal movement, programming and security concerns. (Id. at ¶ 27.)

Because the inmates at Elkton would be transferred from a low security institution, the

assessment must account for each institution’s physical structure, layout, custody, and security

level. (Id. at ¶ 28.) To comply with the Court’s requirement to place subclass memebers in

single-cells, BOP would likely need to transfer inmates to higher security institutions that contain

cell-type housing, while simultaneously transferring those higher security inmates to other

institutions in order to prevent the two groups from intermingling. (Id. at ¶ 29.)

       Higher security institutions, including medium Federal Correctional Institutions, and

United States Penitentiaries, have cells with typically two beds per cell. (Id. at ¶ 30.) As such, a

medium or high security institution that reports it has, for example, 500 empty beds, would most

likely only be able to accommodate at most 250 inmates in single-cell status, further limiting

BOP’s options. (Id.) Moreover, given the limited available single cell bed space, the majority of



                                                 12
     Case: 4:20-cv-00794-JG Doc #: 58 Filed: 05/08/20 13 of 15. PageID #: 761



the inmates would likely have to be transferred to institutions outside of 500 driving miles of

their primary residences. (Id. at ¶ 36.)

       In addition to the available bed space issues raised by transferring these inmates to higher

security institution, such transfers would raise serious security concerns. (Id. at ¶ 37.) BOP

reviews many factors to see if a particular institution is appropriate for an inmate, including the

inmate’s criminal history, programing needs, release residence, level of security and supervision

needed, and and, any other factor(s) which may involve the inmate’s confinement, the protection

of society, and/or the safe and orderly management of a BOP facility. (Id.)

       Many of the subclass members at Elkton receive various mental health services,

including assessment, individual and group counseling, and crisis intervention functions. (Id. at

¶ 38.) A non-residential sex offender treatment program is available to inmates housed in the

federal satellite low attached to FCI Elkton. (Id.) Further, substance abuse services including

the Residential Drug Abuse Program (RDAP), nonresidential treatment, and a drug abuse

education course are also available at Elkton. (Id.) However, these important drug and sex

offender treatment programs are not available at many other institutions. (Id. at ¶ 39.) Disrupting

inmate participation in these programs may cause significant lapses in treatment, which may

impact an inmate’s recovery, ability to continue with a program, and his eligibility for an early

release pursuant to 18 U.S.C. § 3621(e) through completion of RDAP. (Id.)

       Further, BOP is highly concerned about avoiding the risk of COVID-19 transmission that

the CDC has suggested may occur if detained individuals are transferred between facilities

during the COVID19 crisis. (See, Interim Guidance on Management of Coronavirus Disease

2019 (COVID-19) in Correctional and Detention Facilities, https://www.cdc.gov/coronavirus/

2019-ncov/downloads/guidance-correctional-detention.pdf, last access on May 8, 2020, attached



                                                 13
     Case: 4:20-cv-00794-JG Doc #: 58 Filed: 05/08/20 14 of 15. PageID #: 762



as Exhibit D.) In fact, the CDC recommends that a correctional institution suspend all transfers

unless absolutely necessary if there is a suspected or confirmed case of COVID-19 at the

institution. (Id. at 13.) It is because of these risks that BOP has a policy against most transfers

during the pandemic. (Supp. Dees Decl. at ¶ 10.) This policy is well-founded, as demonstrated

by what happened during the recent transfer of 124 inmates to FCI-Gilmer.1 Inmates were

screened prior to being transferred and upon arrival at FCI-Gilmer. (Id.) None of the inmates

were symptomatic. (Id.) Nevertheless, three days after arriving at FCI-Gilmer, one inmate

developed symptoms, was sent to a local hospital, and tested positive for COVID-19. (Id.) As a

result, the prison staff unions and elected leaders have urged BOP not to transfer prisoners during

the COVID-19 pandemic. (Id.)

       In attempting to comply with the court’s order, BOP must carefully evaluate the

statutorily mandated factors governing the designation of appropriate facilities for particular

inmates, availability of alternative spaces that meet the requirements of the court’s order, the

problems that may arise based on alternative placements, and the best ways to mitigate any risk

of spreading COVID-19 through transfers. These evaluations obviously take time, but BOP is

moving as quickly as possible.




1
 See, http://wvmetronews.com/2020/05/04/bureau-of-prisons-confirms-positive-test-at-gilmer-
prison-came-from-inmate-who-was-transferred-there/ (last visited May 9, 2020).


                                                 14
     Case: 4:20-cv-00794-JG Doc #: 58 Filed: 05/08/20 15 of 15. PageID #: 763



                                          CONCLUSION

       This Court should deny Petitioner’s Emergency Motion for Enforcement of Preliminary

Injunction. The BOP is working hard to comply with the Court’s Order within the limits of the

law, controlling regulations and policies, and the best interest, safety and security of its inmates

during the COVID Pandemic.

                                                  Respectfully submitted,

                                                  JUSTIN E. HERDMAN
                                                  United States Attorney

                                            By: /s/ James R. Bennett II
                                                James R. Bennett II (OH #0071663)
                                                Sara E. DeCaro (OH #0072485)
                                                David M. DeVito (CA #243695)
                                                Assistant United States Attorneys
                                                United States Court House
                                                801 West Superior Ave., Suite 400
                                                Cleveland, Ohio 44113
                                                216-622-3988 - Bennett
                                                216-522-4982 - Fax
                                                James.Bennett4@usdoj.gov
                                                Sara.DeCaro@usdoj.gov
                                                David.DeVito@usdoj.gov

                                                  Attorneys for Respondents




                                                 15
